Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Brief
In view of the appeal brief filed on 8/12/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Status of Claims
	Claims 1-20 are pending.
	Claims 1-8 have been examined.
	Claims 9-20 are withdrawn from consideration as drawn to a non-elected invention.

	The rejection of claims 1-5 and 8 under 35 U.S.C. 103 as being unpatentable over Baran et al. US PG PUB 2004/0127581 (Baran) as set forth in the final rejection dated 3/15/2022 is withdrawn due to Applicant’s argument in the appeal brief filed 8/12/2022 that the Baron does not teach a specific amount of oil to add to the water/oil blend taught in paragraph 16.

The rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Baran et al. US PG PUB 2004/0127581 (Baran) in view of Hutchins et al. US PG PUB 2007/0042913 (Hutchins) as set forth in the final rejection dated 3/15/2022 is withdrawn due to Applicant’s argument in the appeal brief filed 8/12/2022 that the Baron does not teach a specific amount of oil to add to the water/oil blend taught in paragraph 16.
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Vanzin et al. US 20160347990 (Vanzin).

Claim 1. 
Vanzin teaches:
A foam suitable for use in hydrocarbon recovery, title, foam;    
the foam comprising: a gas phase; abstract teaches gas phase; 
and a liquid phase comprising a foaming mixture, abstract teaches a liquid continuous phase; 
the foaming mixture comprising: an aqueous solution; abstract teaches the aqueous liquid phase comprises water; 
one or more surfactants; abstract teaches surfactants
 and an oil mixture abstract teaches the continuous phase may comprise oils.
at least 2 wt % of the liquid phase,  Vanzin teaches the most common type of aqueous media for the foams is a seawater/diesel mixture, see [0010]. [0096-0100] teaches the mixtures of seawater and diesel oil (mass fraction of water of 90%, and mass fraction of diesel oil of 10%, referred to as “seawater-diesel” hereinafter) were prepared by mixing 225 g of seawater with 25 g of diesel oil. Accordingly it can be seen that the liquid phase of Vanzin is around 10 wt % oil. 10 wt % is larger than 2 wt %, so the claim limitation is covered. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Vanzin et al. US 20160347990 (Vanzin).

Claim 5. 
Vanzin teaches a liquid phase where the oil mixture comprises 10 wt % see [0096-0100]. 
Vanzin does not teach
wherein the oil mixture is in a concentration of from 2 wt.% to 15 wt.% of the liquid phase.   
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use Applicant’s claimed range of 2-15 wt percent because this range brackets the “most common” amount, i.e. 10 wt % of a water/oil mixture for use in forming foam compositions as taught by Vanzin with a reasonable expectation of success because the claimed range very narrowly approximates the “most common” amount.  
Moreover, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. US PG PUB 2004/0127581 (Baran) in view of Danila et al. Formulation and characterization of some oil in water cosmetic emulsions” Pure Appl. Chem. 2019, 91(9): 1493-1507 (Danila). 


Claim 1. 
Baran teaches:
A foam suitable for use in hydrocarbon recovery, title, foam; there is not taught hydrocarbon recovery; because this is preamble language in a composition claim, so long as the prior art foam is capable of performing the function, the claim limitation is met;  
the foam comprising: a gas phase; abstract teaches gas phase; 
and a liquid phase comprising a foaming mixture, abstract teaches a liquid continuous phase; 
the foaming mixture comprising: an aqueous solution; [0016] the aqueous liquid phase comprises water; 
one or more surfactants; [0002] teaches surfactants; [0010] teaches the foam "may be free of traditional surfactants" (emphasis added), which logically includes foams that do comprise traditional sufactants;
 and an oil mixture [0016] teaches the continuous phase may comprise jojoba oils.
 While Baran does teach Applicant’s claimed jojoba oil, Baran does not teach the specific amount:
comprising at least 2 wt.% of the liquid phase.
Baran is not specific as to the amount of most of the constituents in his invention.
Danila teaches that emulsions made from naturally occurring jojobo oil provide superior emulsions, see page 1500, lines 20-25 teach jojoba oils have the lowest rHLB values and prepare the most stable emulsions, which would result in stable foams (page 1501, l. 16 teaches the emulsions are foam-like.).  Danilla also teaches in paragraphs 1-3 of page 1500 that it is well known that fatty acids having longer chain lengths are preferred and thus the jojoba oil containing the oleic acid, the eicosenic acid and the erucic acid performed superior to those mixtures of naturally occurring vegetable oils that had higher concentrations of fatty acids having shorter carbon chain lengths.  Additonally, Danila teaches an oil-in-water emulsion comprising a liquid phase with an oil mixture including jojoba oil at around 10 wt.% of the emulsion (see Pages 1495-1496; see Table 1).
Lastly, Danila teaches to use naturally occurring vegetable oils in amounts of 23 wt percent, see Table 1, sample 2-4 (teaches 23, 23 and 24 wt percent, respectively)
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use jojoba oil in an amount greater than 2 wt percent to form a stable emulsion because Danila that stable oil in water emulsions are formed from 10 and 23 percent jojoba oil, has test data to prove it and demonstrates why the three fatty acids in jojoba oil provide superior emulsion performance, which would result in superior foam performance.

Claim 2.
Baran teaches: 
wherein the oil mixture comprises at least 11-eicosenoic acid, oleic acid, and erucic acid, Baran teaches to use jojoba oil, see [0016].  Applicant’s specification at Table 1 teaches that these claimed compounds are naturally in jojoba oil.  


Claim 3. 
Baran teaches:
wherein the oil mixture comprises: from 65 mol.% to 80 mol.% 11-eicosenoic acid; from 5 mol.% to 15 mol.% oleic acid; and from 10 mol.% to 20 mol.% erucic acid.  Baran teaches to use jojoba oil, see [0016].  Applicant’s specification at Table 1 teaches that these claimed compounds are are in jojoba oil in the claimed amounts.

Claim 4. 
Baran teaches:
wherein the oil mixture is all naturally derived jojoba oil or a portion of naturally derived jojoba oil.  Baran teaches to use "organic liquids" such as jojoba oil, see [0016].  Baran is not specific as to the derivation of the jojoba oil. The term "naturally derived" according to Applicant’s specification at [0033] means that a portion comes from the plant. The Examiner believes the disclosure of jojoba oil in Baran means that it is an oil that comes from the jojoba plant. Another meaning cannot be seen, especially because Baran does not mention that the jojoba oil is synthetically produced.  (If Baran were to teach, as Applicant recites in claim 3, the three fatty acids that are part constituents of jojoba oil, then it could be seen that the "jojoba oil" taught in Baran is a synthetic mixture. But Baran does not teach this.)
If Applicant argues the issue, the examiner finds that the disclosure in Danila to use natural ingredients such as vegetable oils (including jojoba oil) in emulsions for stability purposes renders the use of “naturally derived jojoba oil” obvious. 

Danila teaches that emulsions made from naturally occurring jojobo oil provide superior emulsions, see page 1500, lines 20-25 teach jojoba oils have the lowest rHLB values and prepare the most stable emulsions, which would result in stable foams (page 1501, l. 16 teaches the emulsions are foam-like.).  Danilla teaches in paragraphs 1 and 2 of page 1500 that it is well known that fatty acids having longer chain lengths are preferred and thus the jojoba oil containing the oleic acid, the eicosenic acid and the erucic acid performed superior to those mixtures of naturally occurring vegetable oils that had higher concentrations of fatty acids having shorter carbon chain lengths. 
Danila teaches to use naturally occurring vegetable oils in amounts of 23 wt percent, see Table 1, sample 2-4 (teaches 23, 23 and 24 wt percent, respectively)
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use naturally occurring jojoba oil to form a stable emulsion because Danila teaches stable oil in water emulsions are formed using jojoba oil, has test data to prove it and demonstrates why the three fatty acids in jojoba oil provide superior emulsion performance, which would result in superior foam performance.

Claim 8. 
Baran teaches:

wherein the one or more surfactants is not a surfactant comprising Formula (I): 
    PNG
    media_image1.png
    185
    158
    media_image1.png
    Greyscale
 wherein: Ri is alkyl, substituted alkyl, alkenyl, substituted alkenyl, aryl, or substituted aryl; and n is an integer from 1 to 20.
Baran does not mention this surfactant.  Thus, Baran teaches the omission of this surfactant.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. US PG PUB 2004/0127581 (Baran) in view of Danila et al. Formulation and characterization of some oil in water cosmetic emulsions” Pure Appl. Chem. 2019, 91(9): 1493-1507 (Danila) and further in view of Hutchins et al. US PG PUB 2007/0042913 (Hutchins).
Baran as modified by Danila is relied upon as discussed above.

Claim 6. 
Baran as modified by Danila does not specifically teach:
wherein one or more of the surfactants is an amphoteric alkyl amine.  
Hutchins teaches wellbore treatment compositions containing foam, title, and surfactants, see abstract. The foams have gas phases and liquid phases. particularly preferred as a surfactant is amphoteric alkyl amine, see [0036].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Baran and use the amphoteric alkyl amine taught by Hutchins because Baran teaches that surfactants are generally needed for foam stability and Hutchins teaches amphoteric alkyl amines are a “particularly useful” surfactant for use in forming foams. 

Claim 7. 
Baran as modified by Danila does not specifically teach:
wherein one or more of the surfactants is an amphoteric alkyl amine and another one of the one or more surfactants is propan-2-ol.  
Hutchins teaches wellbore treatment compositions containing foam, title, and surfactants, see abstract. The foams have gas phases and liquid phases. particularly preferred as a surfactant is amphoteric alkyl amine, see [0036] and an amphoteric alkyl amine/isoproanol mixture, see [0041] and [0059].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Baran and use the amphoteric alkyl amine/ isoproanol taught by Hutchins because Baran teaches that surfactants are generally needed for foam stability and Hutchins teaches this particular mixture is suitable. 

Response to Arguments
In response to Appellant’s brief the rejections have been modified to show that Applicant’s claimed amounts of oil in the oil/water emulsion is known.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20070129257 teaches at [0024] teaches a foaming composition comprising a hydrocarbon fluid and a foaming composition. The goal is to produce a stable foam, see [0026] and [0029] teaches stable foams. As hydrocarbon fluids there are taught vegetable oils, see [0034]. [0039] teaches castor oils, cottonseed oils, coconut oils or “other vegetable oils” (emphasis added). 

The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.

US PG PUB 2008/0161207 Welton teaches “soaps” [0037] for use in treatment fluids that comprise “soap components”, the soap is an emulsion and/or a foam. Fatty acids for making up the soap ate taught in [0037] and include 11-eicosenoic acid, oleic acid and erucic acid, the acids claimed in claim 3 and elected by applicant. [0038] teaches that the combination of fatty acids may be derived from vegetable oils, provides some examples of vegetable oils castor oil, canola oil, coconut oil and teaches and the like”.

US Patents 5,296,132 and 5,389 299 both teach jojoba oil as foam control at high temperatures.

US PB PUB 2011/0071060 teaches long chain fatty acids including eicosenoic, oleic and erucic acids in foams for gas-lift operations.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /CHARLES R NOLD/ Primary Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674